OPINION — AG — ** BOARD OF COUNTY COMMISSIONERS — LEASE PURCHASE — EQUIPMENT ** BOARDS OF COUNTY COMMISSIONERS MAY ACQUIRE EQUIPMENT FOR SUCH COUNTY BY MEANS OF A LEASE OR LEASE PURCHASE CONTRACT, EVEN IF SUFFICIENT FUNDS ARE AVAILABLE TO THE COUNTY FOR AN OUTRIGHT PURCHASE OF SUCH EQUIPMENT, BY OPERATION OF 62 O.S. 430.1 [62-430.1] . HOWEVER, UNDER 69 O.S. 636.3 [69-636.3], IF SUCH ACQUISITION IS FOR ROAD MACHINERY OR EQUIPMENT, NEITHER THE LEASE NOR A LEASE PURCHASE MAY BE USED FOR ITS ACQUISITION IF THE COUNTY POSSESSES SUFFICIENT FUNDS FOR A PURCHASE OF SUCH EQUIPMENT, EXCEPT IN CASES OF EMERGENCY, OR WHERE THE EQUIPMENT IS REQUIRED FOR A SHORT PERIOD AND IS UNAVAILABLE FROM THE DEPARTMENT OF TRANSPORTATION. (COUNTY OFFICERS, COUNTY PURCHASING, RENTAL, CHARGES) CITE: 62 O.S. 430.1 [62-430.1], 69 O.S. 636.3 [69-636.3], 69 O.S. 636.3 [69-636.3](A) 69 O.S. 636.3 [69-636.3](B) (JAMES B. FRANKS)** OPINION NO. 88-504 (1988) ** ** SEE OPINION NO. 93-510 (1994) **